

117 HRES 142 IH: Condemning big tech’s partisan censorship practices.
U.S. House of Representatives
2021-02-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 142IN THE HOUSE OF REPRESENTATIVESFebruary 22, 2021Mr. Lamborn (for himself, Mr. Banks, and Ms. Herrell) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONCondemning big tech’s partisan censorship practices.Whereas the United States is founded upon the free exchange of ideas and the ability of all Americans to speak freely;Whereas renowned Founding Father and printer Benjamin Franklin stated, If all printers were determined not to print anything till they were sure it would offend nobody, there would be very little printed;Whereas there have been egregious instances of left-wing bias in Twitter, Facebook, and other California technology companies;Whereas the CEO of Facebook publicly noted that privately owned social media platforms should not act as arbiter[s] of truth;Whereas Twitter and Facebook have banned the former President of the United States and various other conservative figures from their social media platforms;Whereas Apple, Amazon, and Google blocked conservative social media platform Parler from their systems;Whereas Twitter and Facebook had previously agreed to provide public social media platforms free of censorship, but have not upheld their commitments;Whereas Twitter has improperly applied its civic integrity policy, which protects the free speech of its users;Whereas social media platforms such as Twitter have continued their historic lack of transparency in their implementation of their civic integrity policy;Whereas Twitter suspended the account of news outlet the New York Post for disseminating information detailing the corrupt and unethical dealings of President Joseph R. Biden, Jr.’s son, Hunter;Whereas Twitter permanently banned Mike Lindell, American businessman and conservative voice, arbitrarily from its platform;Whereas Twitter permanently banned Michael Flynn, a former United States Army Lieutenant General and former National Security Advisor;Whereas Twitter and other platforms are setting a dangerous precedent in their trend toward censorship of faith-based organizations with sincerely held religious beliefs that others may disagree with;Whereas Twitter banned conservative group Focus on the Family’s news website, The Daily Citizen, from its platform for stating the biological sex of Rachel Levine;Whereas Twitter suspended Catholic World Report’s account for stating the biological sex of Rachel Levine;Whereas Twitter permanently banned the @RealDonaldTrump Twitter handle and the @TeamTrump Twitter handle arbitrarily in an egregious abuse of principles of free speech enumerated in the Constitution against the then-President of the United States;Whereas Twitter chooses to keep tweets from terrorists and Antifa members on its platform but arbitrarily bans the former President of the United States;Whereas government officeholders use their Twitter accounts to communicate with the American people and bypass the biased and discriminating reporting of many outlets in the news media;Whereas Twitter arbitrarily began censoring President Trump’s social media reach in early 2020 by fact-checking and flagging his tweets;Whereas Facebook and Twitter censored over 260 comments deemed critical of then-candidate Joe Biden on their platforms;Whereas Google and YouTube removed over 300 Trump campaign ads in 2019 without explanation of which policies were allegedly violated;Whereas these actions constitute a case of blatant election interference by big tech social media companies; andWhereas, in July 2019, the United States Court of Appeals for the Second Circuit ruled that President Trump could not block critics from his Twitter account because the account is a public forum and that the exclusion from that space was unconstitutional viewpoint discrimination, while Twitter acts as a public forum for public officials and private individuals and arbitrarily censors conservative individuals and organizations for tweeting information deemed controversial: Now, therefore, be itThat the House of Representatives—(1)unequivocally condemns Twitter’s, Facebook’s, Google’s, Apple’s, and Amazon’s biased and unwarranted ban and censorship of the former President of the United States;(2)strongly denounces unwarranted censorship of conservative media accounts; and(3)demands that Twitter, Facebook, Google, Apple, and Amazon end their discriminatory practices and consistently protect the principles of free speech enumerated in the Constitution for all Americans.